                                        UNITED STATES BANKRUPTCY COURT
                                         Western District of Texas, Austin Division

IN RE                                                                           § Case No: 19-11600-TMD
Ibarra, Richell Causing                                                         §
Ibarra, Teresa Kristine                                                         §
                                                                                §
Debtors                                                                         § Chapter 13

                                           CHAPTER 13 PLAN AND MOTIONS FOR
                                            VALUATION AND LIEN AVOIDANCE

                                                              [ ] AMENDED

If you oppose the Plan’ s treatment of your claim or any provisions of this Plan, YOU MUST FILE AN OBJECTION to
confirmation no later than fourteen (14) days before the confirmation hearing date.

Use of the singular word “
                         Debtor”in this Plan includes the plural where appropriate. All section references ( “
                                                                                                             §”) are to the
Bankruptcy Code unless otherwise noted.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the Plan
includes each of the following items. If an item is checked as “
                                                               Not Included”or if both boxes are checked, the provision will be
ineffective if set out later in the Plan.

                                                         1.    Plan Overview

      A limit on the amount of secured claim based on valuation of collateral for the claim,     [X] Included    [ ] Not included
1.1   set out in Sections 7.8 and 7.9, which may result in a partial payment or no payment
      at all to the secured creditor
      Avoidance of a wholly unsecured lien or judicial lien or nonpossessory,                    [ ] Included    [X] Not included
1.2
      nonpurchase-money security interest, set out in Sections 7.9 and 7.10
1.3   Nonstandard provisions, set out in Section 8                                               [ ] Included    [X] Not included

                                                         2.    Plan Summary

2.1     Debtor’ s Plan payment will be $ varies1 per month, paid by [X] 3rd Party Epay (if accepted by Trustee), [ ] Payroll Order,
        or [ ] Direct (Money Order or Cashier’ s Check). Variable payments, if applicable, are proposed as follows:
        3 payments of $2,078.60 followed by 2 payments of $2,257.96 followed by 7 payments of $2,583.98 followed by 48
        1

payments of $2,639.73


        The term of the Plan is 60 months. The gross amount to be paid to the Trustee (sometimes, the “
                                                                                                      base amount”
                                                                                                                 ) is
        $155,546.62.

2.2     Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the extent of the value
        of the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately
        26.75% to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in the Plan.

        This Plan does not allow claims. A creditor must file a proof of claim by the applicable deadline to receive
        distributions under the plan as confirmed. Creditors are referred to the Federal Rules of Bankruptcy Procedure, the
        Local Bankruptcy Rules for the Western District of Texas, and the Standing Order for Chapter 13 Administration
        for this Division for information on procedures and deadlines.

2.3     The aggregate value of Debtor’
                                     s non-exempt assets is: $ 0.00

                                                                   1
                                                3.    Vesting of Estate Property

      [ ] Upon confirmation of the Plan, all property of the estate shall vest in the Debtor, shall not remain property of the estate,
      and shall not be subject to the automatic stay of § 362; provided however, in the event of conversion of this case to chapter 7
      the property of the Debtor as of the petition date should revest in the estate.

      [ X ] Upon confirmation of the Plan, all property of the estate shall not vest in the Debtor, shall remain property of the
      estate, and shall remain subject to the automatic stay of § 362.

                                          4.   Tax Refunds and Annual Tax Returns

4.1   Tax Refunds.
      All tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be allocated as
      set forth below:

      1) The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon receipt,
         be paid and turned over to the Trustee as additional disposable income and such amount shall increase the base amount
         of the Plan. The Plan shall be deemed modified accordingly, and the Trustee will file a notice of plan modification
         within 21 days of receipt of the tax refund;
      2) This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;
      3) The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;
      4) Notwithstanding subparagraph (1) above, Debtor may file a notice to retain the portion of the tax refund otherwise
         payable to the Plan under subparagraph (1) with twenty-one (21) day negative notice as set forth in Local Rule 9014(a)
         if, at the time of receipt of a refund, Debtor’
                                                       s Plan provides for the payment of 100% of allowed general unsecured
         claims within the term of this Plan. If the Trustee does not object within the twenty-one (21) day negative notice period,
         Debtor may retain that portion of the tax refund.

      The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.

4.2   Annual Tax Returns.

      Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required to
      do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending. If this is
      a joint case, each Debtor shall comply with this provision if separate returns are filed.

                                    5.   Pre-Confirmation Adequate Protection Payments

      Pre-confirmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided below, and
      pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

      A. All pre-confirmation payments i f required by § 1326(c) and proposed below will be made by the Chapter 13 Trustee
         without further order of the Court. Such payments shall be considered payments pursuant to § 1326(a) and 28 U.S.C. §
         586(e).
      B. If the Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-confirmation
         adequate protection payments due, then such payments shall be paid on a pro rata basis, with the exception of ongoing
         monthly mortgage payments made by the Trustee.
      C. Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is due.
         To receive adequate protection payments, a secured creditor must have on file with the Clerk of the Court a timely filed
         and allowed proof of claim. The proof of claim must include proof of the creditor’   s security interest and shall be served
         on the Chapter 13 Trustee, the Debtor and Debtor ’  s attorney. The Trustee will thereafter commence disbursement of
         pre-confirmation adequate protection payments in the next regularly scheduled monthly disbursement following the
         filing of the claim, subject to normal operating procedures.
      D. The Debtor proposes the following pre-confirmation adequate protection (“   AP”   ) payments. The Trustee shall apply
         pre-confirmation adequate protection payments to accrued interest, if applicable, and then to principal. AP payments
         shall cease upon confirmation of the Plan.




                                                                 2
                                                                  Interest Rate,
                                              Monthly AP
Creditor & Collateral                                             If Claim is       Other Treatment Remarks
                                              Payment
                                                                  Over Secured
None

                             6. Executory Contracts / Unexpired Leases / Contracts for Deed
6.1    Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired
       leases, and/or contracts for deed as follows:

                                                                                                                Current Monthly
                                                                                                                Payment to be Paid
Creditor                                             Property or Contract Description
                                                                                                                Directly by the
                                                                                                                Debtor
Guardian Legacy, LLC                                 1109 Aspen Grove Dr, Pflugerville, Texas - Leased          2305.00
Progressive Leasing                                  Mattresses - Lease to own$179.36; February 2020            179.36
Progressive leasing                                  Sofa and Dining Table, chairs, and bench                   326.02

6.2    Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired leases,
       and/or contracts for deed:

Creditor                                                          Property
None


                                                     7.   Treatment of Claims

7.1    Administrative Claims & Request for Attorney Fees.

       The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All
       other administrative claims, including Debtor ’ s attorney fees, shall be paid according to the terms of this Plan.

       Upon confirmation of the Plan, the Court approves and awards $ 1,500.00 to Debtor’     s attorney as an administrative claim
       for legal services performed in this case in accordance with the applicable benchmark. Debtor ’  s attorney may file
       applications for an additional award of attorney fees pursuant to the Bankruptcy Code, Local Bankruptcy Rules for the
       Western District of Texas, and the Standing Order for Chapter 13 Administration for the division in which this case is
       pending. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class
       on a pro rata basis. The Trustee shall disburse payments to the attorney as follows:

                                              Amount of Fee
Debtor’
      s Attorney                              Paid Through        Payment Method:           Additional Provisions
                                              the Plan
The Gallini Firm, PLLC                        0.00                [ X ] Standing Order      None
                                                                  [ ] Other

7.2    Priority Claims.

       All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred distributions by
       the Trustee, unless: (1) the holder of a particular claim agrees to a different treatment of such claim; or (2) such claim is
       provided for under § 1322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. If the
       Plan identifies a creditor’s claim as a priority claim and the creditor files the claim as a general unsecured claim, the claim
       shall be treated as a general unsecured claim unless otherwise ordered by the Court. If any priority claim is filed for a debt
       that was either not scheduled or scheduled as a general unsecured claim, the claim shall be allowed as a priority claim
       unless otherwise ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless otherwise ordered by
       the Court or unless specifically allowed under § 1322(b)(10) and provided for below.

       The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount, the amount to be
       paid pursuant to the Plan shall be the amount due on the allowed claim.
                                                                 3
       Domestic Support Obligations (“   DSO” ). The Trustee shall pay all pre-petition DSO claims through the Plan unless the
       Court orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder ’
                                                                                                                                 s
       agent, pursuant to the terms of the DSO.

       The Trustee shall disburse payments to the following creditors holding priority claims:

                                                                                               Est. Claim          Est. Monthly
Creditor                                        Description
                                                                                               Amount              Payment
Internal Revenue Service                        Taxes                                          25,000.00           Pro-rata
State of California                             Taxes                                          5,953.00            Pro-rata

       If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro
       rata basis.

7.3    Arrears on Assumed Executory Contracts/Leases/Contracts for Deed.

       The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases, and/or contracts
       for deeds. The amounts listed below by Debtor are estimates. If a creditor files a proof of claim and the claim for arrears or
       the ongoing monthly payment is in a different amount than stated below, the payments under the Plan shall be based on the
       creditor’
               s claim unless a different amount is established by court order.

       Those creditors holding claims within this class are as follows:

                                                                                          Arrears &                Amount of
                                                                                          Treatment of             Ongoing Monthly
Creditor & Collateral
                                                                                          Arrears Through          Payment Through
                                                                                          the Plan                 the Plan
None

7.4    Collateral to be Surrendered.

       Upon the entry of an order confirming the Plan or an order modifying the Plan, the stay shall automatically terminate with
       regard to the collateral surrendered. Upon the entry of such order, the creditor shall have ninety (90) days from the date of
       the order to file a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance will be
       paid as a general unsecured claim. Any such claim is subject to objection.

       Debtor surrenders the following collateral:

Creditor                                              Collateral                                     Location of Collateral
None


7.5   Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a Co-Debtor.
[USE ONLY IF THERE IS NO DEFAULT]

       Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been paid
       in full as determined by the note and/or applicable non-bankruptcy law.

       If certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the Plan
       for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and are
       deemed to be payments made pursuant to the Plan.

       The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

                                                                            Monthly
Creditor             Collateral                             Debt Owed                       Remarks                     Identify Payer
                                                                            Payment

                                                                    4
None


7.6    Mortgage Creditors: Ongoing Mortgage Payments & Direct Mortgage Payments on Debtor’
                                                                                         s Principal Residence.

       Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROVISIONS 8.
       Nonstandard Plan Provisions, the Trustee shall pay all post-petition monthly mortgage payments to the mortgagee.
       Ongoing mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. If
       Debtor makes a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required below,
       the Trustee shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage payment. Debtor
       shall provide to the Trustee all notices received from Mortgage Creditors including, statements, escrow notices, default
       notifications, and notices concerning changes of the interest rate if a variable rate mortgage. The automatic stay is modified
       to permit Mortgage Creditors to issue such notices.

       The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed pursuant
       to Bankruptcy Rule 3002.1(b) and to pay fees, expenses, and charges based on Notice filed pursuant to Bankruptcy Rule
       3002.1(c). The Trustee may request that the Debtor file amended Schedules I and J, and the Debtor shall do so on or within
       thirty (30) days after receiving such a request from the Trustee. If Debtor lacks the disposable income to pay the ongoing
       mortgage payment, the Trustee may seek dismissal. The Debtor or the Trustee may seek to modify the Plan based on
       Debtor’  s current income, Debtor’ s ongoing mortgage payment obligations, or as otherwise provided in § 1329.

       Alternatively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b) or 3002.1(c), the
       Trustee may file a Notice of Increase of Plan Payment with the Court if the Trustee reasonably believes that, under the
       circumstances, the increased payment should be Debtor’   s responsibility. The Trustee shall serve the Notice of Increase of
       Plan Payment on Debtor and Debtor’   s counsel. Such circumstances include but are not limited to: (1) increase in the
       mortgage payment or claim for expense is caused by Debtor’    s failure to pay tax, insurance or other obligations to the
       mortgagee that the Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtor ’    s full
       disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3) cases
       where, because of the increase due the Mortgage Creditor, the current Plan would fail to pay fully the amount provided
       under the Plan to allowed secured, priority, and administrative claims and any required amount to be paid to general
       unsecured claims under the terms of the confirmed Plan by reason of § 1325(a)(4) or otherwise.

       The amount set forth in a Notice of Increase of Plan Payment shall become the modified Plan payment, and the Plan base
       shall be correspondingly increased. The Debtor must file a motion to modify Plan, supported by amended Schedules I and J
       as well as income verification, if the Debtor believes there is not, at that time, sufficient disposable income to pay the
       increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased Plan payment. The
       Debtor’ s motion to modify Plan shall be filed no later than thirty (30) days after Trustee ’  s Notice of Increase in Plan
       Payment is filed.

       It is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
       and this provision of the Plan shall serve as adequate notice of the possibility.

       If Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults, Debtor
       should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the payment
       of the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee. The motion to
       modify the Plan must state the name, address, and account number of the Mortgage Creditor to whom payments are to be
       made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of the post-petition
       delinquency including the gap between the date when Debtor modified the Plan and the date on which the Trustee is to
       commence the ongoing mortgage payments. The Trustee may also file a motion to modify the Plan in the event of a
       post-petition default.

       The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
       payments shall also apply.

       For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
       forth cause, with specificity, in PLAN PROVISIONS 8. Nonstandard Plan Provisions. The Trustee and any party in
       interest may object. Debtor shall have the burden of proving at any hearing on confirmation of the Plan cause for such
       deviation. Avoidance of administrative fees alone shall not be considered cause.

                                                                   5
       The amounts set forth below are Debtor’
                                             s estimate and the allowed claim shall control as to the amounts. Those creditors
       holding a secured claim with ongoing mortgage payments are as follows:

                                                              Monthly         Interest
Creditor             Property Address                         Mortgage        Rate (for        Payment Due Date (per       Paid By:
                                                                              informational    contract)
                                                              Payment         purposes only)
None                                                                                                                        Trustee
                                                                                                                           (Conduit)
                                                                                                                            Debtor
                                                                                                                           (Direct)

7.7    Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor’
                                                                                    s Principal Residence.

       Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule set
       forth below. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on Debtor ’    s
       Principal Residence, the default will be deemed cured and the note reinstated according to its original terms, including the
       retention of any security interest. The pre-petition arrears set forth below is an estimate only and the Trustee shall pay the
       pre-petition arrears based on the proof of claim as filed by the creditor, unless a different amount is allowed pursuant to a
       court order.

       If there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid on
       a pro rata basis. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this
       class on a pro rata basis.

       The following secured creditors hold claims for arrears in this class:

                                                                              Monthly
                                                              Estimated       Payment or Interest
Creditor             Collateral Description                                                Rate (If          Remarks
                                                              Arrearage       Method of    applicable)
                                                                              Distribution
None


7.8     Secured Claims: Treatment of Claim and Motion to Value Collateral Pursuant to § 506; and 910 Day Claims/1 Year
Claims.

       Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (1) the
       date the underlying debt, as determined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
       under § 1328. If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by
       the creditors pursuant to applicable non-bankruptcy law.

       Debtor moves to value the collateral described below in the amounts indicated. The values as stated below represent the fair
       market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this Motion and
       the Plan must be filed no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed,
       the relief requested may be granted in conjunction with the confirmation of the Plan.

       The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent of the value of
       the collateral or the full payment of the claim as specified below, plus interest thereon at the rate specified in this Plan.
       Failure of the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A) Except for
       secured claims for which provision is made to pay the full amount of the claim notwithstanding the value of the collateral,
       the portion of any allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under Section
       7.11 below.

                                                                                          Equal
               Collateral        Amount of          Fair Market                                            Unsecured        910
Creditor                                                              Interest Rate       Monthly
               Description       Debt (Est)         Value                                                  Claim            Claim?***
                                                                                          Payment
Capital One    2017 Jeep
                                 29,665.00          13,000.00         5.50                585.00           0.00                [X]
Auto Finance   Renegade
                                                                     6
Chase Auto        2013 Mazda
                                   21,158.00        12,300.00        5.50             416.26            0.00               [X]
Finance           CX-9 2WD
Harley            2015 Harley      17,200.00        17,200.00        5.50             345.00            7,330.00
Davidson          Davidson
Financial
*** Debtor indicates, by notation ([X]) that the collateral which secures the claim was purchased within 910 days if a vehicle or
within 1 year if personal property pursuant to § 1325(a) (hanging paragraph).

          If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro
          rata basis.

          If any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
          shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with interest at
          0% per annum and shall be paid on a pro rata basis as funds become available after payment of any fixed equal monthly
          payments payable to other secured creditors listed above.

7.9       Wholly Unsecured Claims.

      NOTICE OF DEBTOR’
                      S INTENTION TO STRIP A WHOLLY UNSECURED LIEN

      Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The
      Plan alleges that the value of the real property is less than the amount owed on all liens that are senior in priority
      to your lien. Your claim will receive no distributions as a secured claim but will receive distributions as a general
      unsecured claim.

      If you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim
      as a general unsecured claim, you must file an objection to the Plan no later than fourteen (14) days before the
      confirmation hearing date. If you fail to object, the Bankruptcy Court may approve the Plan without further
      notice.

      Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal
      release of its liens, encumbrances and security interests secured by the real property and to provide a copy of the
      release to the Trustee, Debtor, and Debtor’  s counsel. Notwithstanding the foregoing, the holder of a lien that
      secures post-petition homeowners’association fees and assessments will be allowed to retain its lien, but only to
      secure (i) post-petition assessments; and (ii) other post-petition amounts, such as legal fees, if such post-petition
      amounts are incurred with respect to post-petition fees and assessments, and are approved by the Court, if
      incurred during the pendency of the bankruptcy case.

      This provision does not apply if a secured creditor does not file a proof of claim.

      Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P.
      7004.


          The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the claim.

          If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
          pursuant to applicable non-bankruptcy law.

          Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

                                                                                               Fair Market         Amount of Senior
Creditor                                         Collateral
                                                                                               Value               Lien(s)
None


7.10      Motions to Avoid Lien Pursuant to § 522(f).

          The Bankruptcy Code allows certain liens to be avoided. If a lien is avoided, the creditor’
                                                                                                    s claim, to the extent allowed, will
                                                                  7
         be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the Plan is Debtor ’ s estimate
         and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan shall be the
         amount due on the allowed claim.

         If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
         pursuant to applicable non-bankruptcy law.

         Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this treatment must be filed
         no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed, the relief requested may
         be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property that the lien
         impairs and the basis of the lien —e.g. judicial lien, non-PMSI, etc.).

                                                                                        Secured
                                                                         Lien Amount to
Creditor                             Property Subject to Lien                           Amount               Type of Lien
                                                                         be Avoided
                                                                                        Remaining
None


7.11     General Unsecured Claims.

         Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but not
         limited to creditors’unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory contracts or
         leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro rata
         basis and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in Debtor ’  s
         schedules are estimates only, and payments to holders of allowed general unsecured claims shall be based upon allowed
         claim amounts.

                                                   8.   Nonstandard Plan Provisions
Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.
None

Failure to place any nonstandard provision in this section results in the nonstandard provision being void.

I certify that all nonstandard plan provisions are contained in this section of the Plan.


/s/ Jason Gallini                                                        Date: November 22, 2019
Debtor’s Attorney or Pro Se Debtor
State Bar No. 24044887 TX

/s/ Richell Causing Ibarra
Debtor

/s/ Teresa Kristine Ibarra
Joint Debtor

                                                          Certificate of Service

I hereby certify that a true and correct copy of the foregoing was submitted for service on all parties in interest on December 3,
2019, via www.certificateofservice.com and via ECF to the below.

/s/ Jason Gallini                              United States Trustee - AU12
                                               United States Trustee
Deborah B. Langehennig                         903 San Jacinto Blvd, Suite 230
Chapter 13 Trustee                             Austin, TX 78701-2450
6201 Guadalupe St.
Austin, TX 78752
mschoppe@ch13austin.com                                              8
